United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4025
                                   ___________

Patricia Brooks,                     *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Laboratory Corporation of America,   * Western District of Missouri.
                                     *
            Appellee,                *      [UNPUBLISHED]
                                     *
Patrick Noland, Employee; Michelle   *
Warneke, Employee,                   *
                                     *
            Defendants.              *
                                ___________

                             Submitted: June 6, 2007
                                Filed: June 13, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Patricia Brooks appeals the district court’s1 adverse grant of summary judgment
in her employment lawsuit. Following careful review, we affirm for the reasons
provided by the district court. See 8th Cir. R. 47B.
                        ______________________________


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.